  Case 1:16-cr-00300-TSE Document 39 Filed 11/28/18 Page 1 of 4 PageID# 135



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division

UNITED STATES OF AMERICA                         )
                                                 )
             v.                                  )   No. 1:16-cr-300 (TSE)
                                                 )
DAMASO LOPEZ NUNEZ                               )


                   POSITION OF THE UNITED STATES ON SENTENCING

        The United States, through counsel, hereby submits its position on sentencing, currently

scheduled for November 30, 2018. As set forth in the Plea Agreement between the United

States and the defendant, the parties agree that a life sentence is the appropriate punishment in

this case.

        1.        Sentencing Guidelines. The Presentence Investigation Report correctly

calculates the defendant’s offense level as a level 43, thereby resulting in an advisory sentence of

life imprisonment. The PSR determined that the Adjusted Offense level total is a level 52,

consistent with the stipulation of the parties in paragraph 5 of the Plea Agreement. The

underlying factual bases for the base offense level and each of the specific offense characteristics

are addressed thoroughly in the PSR (¶¶ 10 through 36) and the Statement of Facts

accompanying the Plea Agreement. Based on these facts, we ask that the Court find that the

appropriate advisory guideline sentence is life imprisonment.

        2.        The 18 U.S.C. § 3553 Factors. The United States and the defendant recommend

that the Court impose a sentence of life imprisonment. We submit that a life sentence is
  Case 1:16-cr-00300-TSE Document 39 Filed 11/28/18 Page 2 of 4 PageID# 136



consistent with the factors enumerated in Title 18, Section 3553, which the Court must take into

account when imposing its sentence.

       Under § 3553(A)(1), the Court must consider the nature and circumstances of the offense

and characteristics of the defendant. The Presentence Report fairly describes the offense of

conviction, applicable relevant conduct, and the defendant’s family background and personal

history. Simply but, the defendant had a leadership role in the Sinaloa Cartel, the largest and

most violent drug trafficking organization in the world. The Sinaloa Cartel imported tons of

cocaine into the United States. It also produced multi-ton quantities of heroin, marijuana, and

methamphetamine for importation. These drug shipments generated billions of dollars in profit.

Cartel members, some at the direction of the defendant, carried out hundreds of murders,

assaults, kidnappings, and other acts of violence. It would be hard to imagine a more egregious

drug offense. The nature and circumstances of the offense, standing alone, certainly justify the

imposition of a life sentence.

       Under § 3553(A)(2), the Court must consider whether a life sentence satisfies four

additional factors. First, as discussed above, only a life sentence will reflect the seriousness of

the offense, promote respect for the law, and provide just punishment for the offense. Second, a

life sentence will serve to deter others from committing the same or similar offenses. Third, a

life sentence will protect the public from further crimes by this defendant. And fourth, a life

sentence will provide the defendant with any needed educational or vocational training and any

medical or psychological treatment.




                                                  2
  Case 1:16-cr-00300-TSE Document 39 Filed 11/28/18 Page 3 of 4 PageID# 137



       For these reasons, and for the reasons set forth in the PSR, we ask the Court to impose a

sentence of life imprisonment.




                                            Respectfully submitted,

                                            Arthur G. Wyatt
                                            Chief, Narcotic & Dangerous Drug Section
                                            Criminal Division
                                            United States Department of Justice

                                            Amanda N. Liskamm
                                            Deputy Chief for Litigation
                                            Narcotic and Dangerous Drug Section

                                            G. Zachary Terwilliger
                                            United States Attorney
                                            Eastern District of Virginia


                                     By:                   /s/
                                            James L. Trump
                                            Assistant United States Attorney
                                            2100 Jamieson Avenue
                                            Alexandria, Virginia 22314
                                            (703) 299-3726
                                            jim.trump@usdoj.gov




                                                3
  Case 1:16-cr-00300-TSE Document 39 Filed 11/28/18 Page 4 of 4 PageID# 138



                                  CERTIFICATE OF SERVICE

          I hereby certify that on the 28th day of November, 2018, I filed the foregoing pleading

with the Clerk of Court using the Court’s electronic filing system, which will serve all counsel of

record.




                                        By:                  /s/
                                               James L. Trump
                                               Assistant United States Attorney
                                               United States Attorney=s Office
                                               2100 Jamieson Avenue
                                               Alexandria, Virginia 22314
                                               (703) 299-3726
                                               jim.trump@usdoj.gov




                                                  4
